                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 1 of 9


                                                                       1    Edgar Carranza, Esq.
                                                                            Nevada State Bar No. 5902
                                                                       2    Jacquelyn Franco, Esq.
                                                                            Nevada State No. 13484
                                                                       3
                                                                            BACKUS, CARRANZA & BURDEN
                                                                       4    3050 S. Durango Drive
                                                                            Las Vegas, NV 89117
                                                                       5    (702) 872-5555
                                                                            (702) 872-5545 facsimile
                                                                       6    ecarranza@backuslaw.com
                                                                       7
                                                                            Attorneys for Defendant
                                                                       8    COSTCO WHOLESALE CORPORATION

                                                                       9
                                                                                                        UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                               DISTRICT OF NEVADA
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            MICHELLE CHISM,                                      )
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13                                                        )
                                                                                                         Plaintiffs,             ) Case No. 2:20-CV-967-JAD-BNW
                                                                       14                                                        )
                                                                            vs.                                                  )
                                                                       15
                                                                                                                                 )
                                                                       16   COSTCO WHOLESALE CORPORATION,                        )
                                                                            DOES I – V; ROE CORPORATINS I - X;                   )
                                                                       17                                                        )
                                                                                                         Defendants.             )
                                                                       18                                                        )
                                                                                                                                 )
                                                                       19

                                                                       20                 STIPULATION AND ORDER TO EXTEND DISCOVERY PLAN
                                                                                                       AND SCHEDULING ORDER
                                                                       21
                                                                                                                       (Fourth Request)
                                                                       22
                                                                                   Plaintiff, MICHELLE CHISM, by and through counsel, Peter Angulo, Esq. of the Angulo
                                                                       23

                                                                       24   Law Group, LLC, and Defendant, COSTCO WHOLESALE CORPORATION, by and through

                                                                       25   counsel, Edgar Carranza, Esq. of the law firm BACKUS, CARRANZA & BURDEN, hereby submit the

                                                                       26   instant stipulation and order to extend the Discovery Plan and Scheduling Order pursuant to Local
                                                                       27
                                                                            Rule II 26-4 as follows:
                                                                       28
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 2 of 9


                                                                       1    I.      GOOD CAUSE SUPPORTING THE EXTENSION.

                                                                       2            The parties come to this Court seeking a fourth extension of the Discovery Plan and
                                                                       3
                                                                            Scheduling Order governing this case. And while the parties appreciate that this Court has
                                                                       4
                                                                            previously indicated that “it is not inclined to grant any additional discovery extensions absent
                                                                       5
                                                                            extraordinary circumstances establishing good cause” the parties unanimously agree that such
                                                                       6
                                                                            circumstances exist in this case so as to warrant the requested extension.
                                                                       7

                                                                       8            As this Court is well aware, this lawsuit involves allegations that Plaintiff, MICHELLE

                                                                       9    CHISM (hereinafter referred to as “Plaintiff” or “Ms. Chism”) fell due to an unspecified condition

                                                                       10   she encountered while walking down an aisle. The fall resulted in very serious injuries to Plaintiff
                                                                       11
                                                                            including traumatic brain injury with cognitive deficits, fractures to her left orbital bone, nasal
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            fracture, bilateral subarachnoid hemorrhages, tentorial subdural hemorrhage for which she was
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            transported to University Medical Center where she was admitted and remained for 28 days.
                                                                       14
                                                                                    On May 11, 2020, Plaintiff filed her Complaint against Costco in the Eighth Judicial
                                                                       15

                                                                       16   District Court for Clark County, Nevada. On May 28, 2020, Defendant, COSTCO WHOLESALE

                                                                       17   CORPORATION (hereinafter referred to as “Costco”) filed its Answer denying Plaintiff’s

                                                                       18   allegations and denying all liability for the fall and removed the matter to this Court based on
                                                                       19
                                                                            diversity jurisdiction.
                                                                       20
                                                                                    The parties participated in the Fed. R. Civ. P. 26(f) conference on July 2, 2020 and the
                                                                       21
                                                                            stipulated Discovery Plan and Scheduling Order was entered by this Court on August 12, 2020.
                                                                       22
                                                                                    The parties also submitted, and on September 21, 2020 this Court entered, the Stipulated
                                                                       23
                                                                            Confidentiality Agreement and Protective Order providing protections for information and
                                                                       24
                                                                            material deemed confidential by Costco to help facilitate the exchange of this material during
                                                                       25
                                                                            discovery. This agreed upon protective order took several weeks to negotiate and agree to.
                                                                       26
                                                                                    Since then, the parties have ben engaged in discovery. Initially, they exchanged their
                                                                       27
                                                                            respective Fed. R. Civ. P. 26 disclosures. Next, the parties each served a first set of written
                                                                       28
                                                                            discovery requests to each other which have been responded to. Discovery disputes emerged from
                                                                                                                           2
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 3 of 9


                                                                       1
                                                                            the initial wave of written responses, which the parties addressed via a sincere efforts conference
                                                                       2
                                                                            and which was successful in resolving the same without the intervention of this Court. As a result,
                                                                       3
                                                                            supplemental responses have been served.
                                                                       4
                                                                                    A second set of written discovery has been served by Costco to Plaintiff for which
                                                                       5
                                                                            responses are due next month. The second set of discovery is intended to follow up on and secure
                                                                       6
                                                                            additional information based on the responses to the initial set of written discovery and the
                                                                       7
                                                                            testimony from the parties secured via their respective depositions.
                                                                       8
                                                                                    The deposition of Costco Rule 30(b)(6) designee on 19 different topics was taken by
                                                                       9
                                                                            Plaintiff. In addition, Plaintiff took the depositions of Costco Administrative Manager, Michael
                                                                       10
                                                                            Le, Costco Night Floor Manager, Mark Mans and Costco Front End Supervisor, Taylor Price.
                                                                       11
                                                                                    Costco has completed the comprehensive deposition of Plaintiff and has noticed the
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            deposition of Plaintiff’s boyfriend, Eddiee Diaz, who was with Plaintiff at the Costco warehouse
                                    LAS VEGAS, NEVADA 89117




                                                                       13   on the day of the fall. Costco is also in the process of noticing the depositions of Plaintiff’s sister,
                                      3050 SOUTH DURANGO




                                                                       14   Jaime Burns and her three daughters.
                                                                       15           The shut down and subsequent limitations brought on by the COVID 19 pandemic initial
                                                                       16   led to some delays in the parties’ respective ability to participate in the deposition process. Since
                                                                       17   those initial delays, the parties have diligently begun deposing the parties and witnesses involved.
                                                                       18           Moreover, this is a significant personal injury matter that will require significant effort by
                                                                       19   both parties. Plaintiff has already identified over $254,000.00 in past medical expenses, unknown
                                                                       20   future medical expenses, unknown past wage loss claim and unknown future wage loss claim, to
                                                                       21   name some of the damage components identified thus far. Significant effort will be required to
                                                                       22   address each of the damage components, and the liability portion of this case.
                                                                       23           Finally, the fruits of the discovery completed thus far has resulted in the parties beginning
                                                                       24   to discuss a potential resolution to this case. Additional time granted by this Court will further
                                                                       25   facilitate the discussions.
                                                                       26           As the parties are only several months into the discovery process and have meaningfully
                                                                       27   committed themselves to move discovery forward as expediently as possible, good cause exists to
                                                                       28   extend the current Discovery Plan and Scheduling Order to allow the parties to continue to move

                                                                                                                               3
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 4 of 9


                                                                       1
                                                                            this case forward. Added to the above good cause is the fact that this case is less than 12 months
                                                                       2
                                                                            from its initial filing and no unwarranted delay has been experienced, especially considering the
                                                                       3
                                                                            overlay of the COVID-19 pandemic on top of this case.
                                                                       4
                                                                            II.    DISCOVERY COMPLETED TO DATE.
                                                                       5
                                                                                   In accordance with LR II 26-4(a), the Parties provide the following statement of discovery
                                                                       6
                                                                            completed to date:
                                                                       7
                                                                                   A.     Plaintiff’s Discovery.
                                                                       8
                                                                                          1.      Plaintiff’s FRCP 26 initial disclosures served 08-03-20.
                                                                       9
                                                                                          2.      Plaintiff’s First Set of Interrogatories to Costco served 08-12-20.
                                                                       10
                                                                                          3.      Plaintiff’s First Set of Requests for Production to Costco served 08-12-20.
                                                                       11
                                                                                          4.      Plaintiff’s First Set of Requests for Admission to Costco served 08-12-20.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                          5.      Plaintiff’s Answers to Costco’s First Set of Interrogatories served on 12-07-
                                    LAS VEGAS, NEVADA 89117




                                                                       13                         20.
                                      3050 SOUTH DURANGO




                                                                       14                 6.      Plaintiff’s Responses to Costco’s Request for Production served on 12-07-
                                                                       15                         20.
                                                                       16                 7.      Plaintiff’s Supplemental Answers to Costco’s First Set of Interrogatories
                                                                       17                         served on 04-09-21.
                                                                       18                 8.      Plaintiff’s Supplemental Responses to Costco’s First Set of Requests for
                                                                       19                         Production served on 04-09-21.
                                                                       20                 9.      Deposition of Costco Administrative Manager, Michael Le taken on 03-24-
                                                                       21                         21.
                                                                       22                 10.     Deposition of Costco’s Rule 30(b)(6) designee taken on 03-25-21.
                                                                       23                 11.     Deposition of Costco Night Floor Manager, Mark Mans taken on 03-26-21.
                                                                       24                 12.     Deposition of Costco Front End Supervisor, Taylor Price taken on 03-26-
                                                                       25                         21.
                                                                       26          B.     Defendant’s Discovery.
                                                                       27                 1.      Costco’s FRCP 26 initial disclosures served 10-14-20.
                                                                       28                 2.      Costco’s First Set of Interrogatories to Plaintiff served 10-19-20.

                                                                                                                             4
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 5 of 9


                                                                       1
                                                                                          3.     Costco’s First Set of Requests for Production to Plaintiff served 10-19-20.
                                                                       2
                                                                                          4.     Costco’s Answers to Plaintiff’s First Set of Interrogatories served 10-19-20.
                                                                       3
                                                                                          5.     Costco’s Responses to Plaintiff’s First Set of Requests for Production
                                                                       4
                                                                                                 served 10-19-20.
                                                                       5
                                                                                          6.     Costco’s Responses to Plaintiff’s First Set of Requests for Admissions
                                                                       6
                                                                                                 served 10-19-20.
                                                                       7
                                                                                          7.     Costco’s Supplemental Responses to Plaintiff’s First Set of Request for
                                                                       8
                                                                                                 Production served on 01-08-21.
                                                                       9
                                                                                          8.     Costco’s Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                                       10
                                                                                                 served on 01-08-21.
                                                                       11
                                                                                          9.     Costco secured independent copies of Plaintiff’s medical records via the
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                                 depositions of custodian of records for each medical provider from January
                                    LAS VEGAS, NEVADA 89117




                                                                       13                        through March 2021.
                                      3050 SOUTH DURANGO




                                                                       14                 10.    Costco’s First Supplement to FRCP 26 disclosures served on 03-25-21.
                                                                       15                 11.    Costco’s Second Supplement to FRCP 26 disclosures served o 04-21-21.
                                                                       16                 12.    Deposition of Plaintiff taken on 04-21-21.
                                                                       17                 13.    Costco’s Second Set of Interrogatories to Plaintiff served on 04-23-21.
                                                                       18                 14     Costco Second Set of Requests for Production to Plaintiff served 04-23-21.
                                                                       19                 15.    Costco is securing independent copies of Plaintiff’s employment records,
                                                                       20                        tax records, 911 Emergency records and counseling records via custodian of
                                                                       21                        records depositions for the entities involved noticed on 04-22-21.
                                                                       22   III.   DISCOVERY REMAINING TO BE COMPLETED.
                                                                       23          In accordance with LR II 26-4(b), the Parties provide the following statement of discovery
                                                                       24   remaining to be completed:
                                                                       25          A.     Plaintiff’s remaining discovery.
                                                                       26                 1.     Plaintiff must designate initial experts and produce the required report and
                                                                       27                        materials.
                                                                       28                 2.     Plaintiff must designate rebuttal experts and produce the required report and

                                                                                                                             5
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 6 of 9


                                                                       1
                                                                                                  materials.
                                                                       2
                                                                                          3.      Deposition of Costco’s employee of Roxanne Thomas.
                                                                       3
                                                                                          4.      Deposition(s) of Costco’s expert must be taken.
                                                                       4
                                                                                   B.     Defendant’s remaining discovery:
                                                                       5
                                                                                          1.      Depositions of percipient witnesses must be taken including Eddiee Diaz.
                                                                       6
                                                                                          2       Depositions of Plaintiff’s family members including Trinity Chism, Payton
                                                                       7
                                                                                                  Chism, Kadie Chism and Jaime Burns.
                                                                       8
                                                                                          3.      Depositions of Plaintiff’s treating providers must be taken including the
                                                                       9
                                                                                                  physicians and staff at UMC who attended to Plaintiff during her 28 day
                                                                       10
                                                                                                  admittance.
                                                                       11
                                                                                          4.      Costco must designate initial experts and produce the required report and
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                                  materials.
                                    LAS VEGAS, NEVADA 89117




                                                                       13                 5.      Costco must designate rebuttal experts and produce the required report and
                                      3050 SOUTH DURANGO




                                                                       14                         materials.
                                                                       15                 6.      Deposition(s) of Plaintiff’s expert must be taken.
                                                                       16   IV.    WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED.
                                                                       17          As referenced above, initially, the limitations related to the COVID 19 pandemic led to
                                                                       18   some delays and conflicts with counsel’s availability/schedule. Nonetheless, good faith efforts
                                                                       19   were made by both parties to meet the obligations required of both of them.
                                                                       20          The parties also initially devoted several weeks to negotiating and ultimately agreeing to
                                                                       21   the Stipulated Confidentiality Agreement and Protective Order, which was entered on September
                                                                       22   21, 2020. Be agreeing to the same, the parties hope to facilitate the exchange of confidential
                                                                       23   and/or proprietary material during discovery which could avoid delays as this case moves forward.
                                                                       24          Once the parties embarked on discovery, they have been able to move this matter forward
                                                                       25   with the appropriate diligence. As detailed above, significant discovery has been completed
                                                                       26   including the completion of multiple waves of written discovery, securing independent copies of
                                                                       27   Plaintiff’s medical records, completing the party deposition (Plaintiff and Costco’s Rule 30(b)(6)
                                                                       28   designee), completing percipient witness depositions (Michael Le, Marks Mans and Taylor Price).

                                                                                                                            6
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 7 of 9


                                                                       1
                                                                            Despite the diligent efforts, significant discovery remains to be completed.
                                                                       2
                                                                            V.     PROPOSED SCHEDULE FOR COMPLETING DISCOVERY.
                                                                       3
                                                                                   This request for an extension of time is not sought for any improper purpose or other
                                                                       4
                                                                            purpose of delay.       The parties respectfully submit that this constitutes good cause for the
                                                                       5
                                                                            extension. The following is a list of the current discovery deadlines and the parties’ proposed
                                                                       6
                                                                            extended deadlines.
                                                                       7
                                                                            Scheduled Event                       Current Deadline                Proposed Deadline
                                                                       8
                                                                            Discovery Cut Off                     June 21, 2021                   August 20, 2021
                                                                       9
                                                                            Amend Pleadings/Add Parties           Closed                          Closed
                                                                       10
                                                                            Initial Expert Disclosures            April 23, 2021                  June 22, 2021
                                                                       11
                                                                            Rebuttal Expert Disclosures           May 21, 2021                    July 20, 2021
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            Dispositive Motions                   July 23, 2021                   September 21, 2021
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            Joint Pre-Trial Order                 August 26, 2021                 October 25, 2021
                                                                       14

                                                                       15
                                                                            ....
                                                                       16
                                                                            ....
                                                                       17
                                                                            ....
                                                                       18
                                                                            ....
                                                                       19
                                                                            ....
                                                                       20
                                                                            ....
                                                                       21
                                                                            ....
                                                                       22
                                                                            ....
                                                                       23
                                                                            ....
                                                                       24
                                                                            ....
                                                                       25
                                                                            ....
                                                                       26
                                                                            ....
                                                                       27
                                                                            ....
                                                                       28
                                                                            ....

                                                                                                                             7
                                                                            Case 2:20-cv-00967-JAD-BNW Document 23
                                                                                                                22 Filed 04/27/21
                                                                                                                         04/23/21 Page 8 of 9


                                                                       1           This is the fourth request for extension of time in this matter and no trial date will be

                                                                       2    impacted by the extension as no such trial date has been set. The parties submit that the reasons
                                                                       3
                                                                            set forth above constitute good cause for the requested extension.
                                                                       4

                                                                       5
                                                                            DATED this 23rd day of April, 2021.                  DATED this 23rd day of April, 2021.
                                                                       6
                                                                                   BACKUS, CARRANZA & BURDEN                            Angulo Law Group
                                                                       7

                                                                       8

                                                                       9    By:    /s/ Edgar Carranza____________                By:    /s/ Peter M. Angulo_________
                                                                                   Edgar Carranza, Esq.                                 Peter M. Angulo, Esq.
                                                                       10          Nevada Bar No. 5902                                  Nevada Bar No. 3672
                                                                                   3050 South Durango Drive                             5545 S. Mountain Vista Street, Suite F
                                                                       11
                                                                                   Las Vegas, Nevada 89117                              Las Vegas, Nevada 891206
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12          Attorney for Defendants                              Attorneys for Plaintiff
                                                                                   COSTCO WHOLESALE                                     MICHELLE CHISM
                                    LAS VEGAS, NEVADA 89117




                                                                       13          CORPORATION
                                      3050 SOUTH DURANGO




                                                                       14

                                                                       15

                                                                       16

                                                                       17   IT IS SO ORDERED…

                                                                       18
                                                                            DATED this 26th
                                                                                       ____ day of April, 2021.
                                                                       19

                                                                       20                                                ____________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                             8
                Case 2:20-cv-00967-JAD-BNW Document 23
                                                    22 Filed 04/27/21
                                                             04/23/21 Page 9 of 9


Patti Sherretts

From:                manthis@angulolawgroup.com
Sent:                Friday, April 23, 2021 11:19 AM
To:                  Patti Sherretts
Subject:             RE: Chism


It is good. Please use Peter’s e‐signature.

Margaret Anthis, Legal Secretary
Angulo Law Group, LLC
5545 S. Mountain Vista Street, Suite F
Las Vegas, Nevada 89120
(702) 384‐8000
manthis@angulolawgroup.com

This email transmission and any attachments are for the sole use of the intended recipient(s) and may contain
confidential and privileged information that is the sole property of the sender. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender and destroy and delete all
copies of this email and any attachments.

From: Patti Sherretts <pattisherretts@backuslaw.com>
Sent: Friday, April 23, 2021 11:18 AM
To: manthis@angulolawgroup.com
Subject: Chism

See attached.


Thanks.


Patti Sherretts
Legal Assistant to:
Edgar Carranza, Esq.,
Leland Eugene Backus, Esq.,
Backus, Carranza & Burden
3050 South Durango
Las Vegas, Nevada 89117
(702) 872-5555
(702) 872-5545 Facsimile




                                                             1
